Citation Nr: 1442289	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  14-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for a posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 for ischemic coronary artery disease.

3.  Entitlement to an initial compensable evaluation for scars, status post coronary artery bypass grafting.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to June 1966, from June 1966 to May 1967, and from May 1967 to July 1971.  The Veteran also stated he had two years of active service beginning in 1981.  The Veteran also reported additional service in the Kansas Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2014, the Veteran's representative filed a motion for an extension of time to submit evidence directly to the Board.  In March 2014, the Board granted a motion to allow a 90-day period from the date of the letter for the submission of additional evidence.  In May 2014 Veteran's representative filed another motion for an extension of time to submit evidence directly to the Board.  In June 2014, the Board granted a motion to allow a 45-day period from the date of the letter for the submission of additional evidence.  In July 2014, the Board received correspondence from the Veteran's representative and a statement from the Veteran's spouse with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) have been raised by the record in an April 2014 application for benefits.  The record before the Board does not reflect that these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.

The issues of increased evaluations for PTSD and ischemic coronary artery disease and entitlement to service connection for left ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The competent clinical evidence of record reflects that the Veteran does not have right ear hearing loss disability for VA purposes. 

2.  The competent clinical evidence of record reflects the Veteran's scars, status post coronary artery bypass grafting has resulted in a sternum scar of 15 cm. and right calf scar of 14 cm.; the scars are not tender or unstable nor have they resulted in any disabling effects. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for a compensable evaluation for scars, status post coronary artery bypass grafting, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Codes 7801, 7802, 7804, 7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The appeal for a higher rating for scars, status post coronary artery bypass grafting, arose from a disagreement with the initial evaluation assigned following the grant of service connection.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3) (2012).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

Additionally, notice was provided to the Veteran, in April 2012, for his claim of entitlement to service connection for hearing loss.  This notice was provided prior to the initial adjudication of the claim.  The Veteran was notified of the evidence necessary to substantiate the claim.  He was also informed that VA would attempt to obtain records from Federal agencies, as well as any identified records from state or local governments, private doctors, hospitals or current or former employers.  The letter notified the Veteran he should provide information on his current disability, information on any injuries, events or diseases that began during service and the relationship between his disability and any events, injuries or diseases during service.  The letter also provided general notice regarding how disability ratings are assigned and how effective dates are assigned.  As the content of the notice letter fully complied with the VCAA requirements, the Board concludes that VA satisfied its duty to notify the Veteran.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and VA treatment records have been obtained.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims decided herein.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Additionally, VA satisfied the duty to assist the Veteran by providing an audiological examination to the Veteran in May 2012 and an examination for ischemic heart disease, with clinical findings related to scars, in September 2011.  Each examiner interviewed the Veteran, recorded clinical findings, and documented the Veteran's subjective complaints.  The May 2012 VA audiological examination report also provided findings as to the impact of the Veteran's hearing loss on his daily life as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As such, these VA examination reports are adequate to decide the claims.  

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the claims of entitlement to service connection for right ear hearing loss and entitlement to an initial compensable evaluation for scars, status post coronary artery bypass grafting.  Additionally, the Veteran has not identified any relevant evidence that is outstanding with respect to these claims.  Thus, VA satisfied its duties to notify and assist the Veteran with these claims.  As such, appellate review may proceed without prejudice to the Veteran.  


II.  Merits of the Claims

A.  Service Connection - Right Ear Hearing Loss

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran provided statements that he was exposed to loud noise during service. He indicated, in statement received by VA in May 2012, that his military noise exposure stemmed from his duties as an indirect fire crew member with exposure to noise from mortars and recoilless files.  He also referenced military noise exposure from line fire exercises and helicopters.  Service personnel records establish that the Veteran initially served as an indirect fire infantryman.  Thus, the Veteran's exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service.  38 U.S.C. § 1154(a).

A review of the Veteran's STRs does not reveal evidence of right ear hearing loss for VA purposes.  Moreover, the May 2012 VA audiological examination, the only record of audiometric testing subsequent to service, revealed the following puretone thresholds, for the right ear, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25

As described above, the May 2012 VA examination report revealed that the Veteran did not have any auditory threshold measured 26 decibels or greater for the right ear.  His Maryland CNC test score was 100 percent in the right ear.  In this examination, the Veteran was found to have clinically normal hearing in the right ear.  The audiometric results of the May 2012 VA examination do not show that the Veteran has right ear hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385.  During the pendency of the claim or proximate to the claim, it has not been shown that the Veteran has an auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz), that he has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he has a speech recognition score using the Maryland CNC Test of less than 94 percent for the right ear.  

The Veteran's representative, in a July 2014 statement, indicated disagreement with the May 2012 VA examination report.  However, the Veteran's representative only noted disagreement with the May 2012 VA examiner's rationale and not the accuracy of the audiometric testing itself.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

Moreover, the Veteran has not submitted additional evidence in support of his claim that his reported right ear hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that such right ear hearing loss meets the criteria for hearing loss disability as set forth in 38 C.F.R. § 3.385.  Rather, such may only be established by audiometric testing.  The evidence in this case simply does not support a finding that he currently has right ear hearing loss disability for VA purposes.  

Diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  The evidence reflects that the Veteran does not have right ear hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection for right ear hearing loss may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability, in terms of right ear hearing loss, proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for right ear hearing loss is not warranted.
In light of the lack of a current right ear hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

For the foregoing reasons, the Board finds that the claim of service connection for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Rating - Scars, Status Post Coronary Artery Bypass Grafting

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the claimant, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where reasonable doubt arises as to the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2013). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Service connection was granted for scar, status post coronary artery bypass grafting, in a March 2012 rating decision, and assigned a noncompensable under Diagnostic Code 7805.  Such rating was based on a September 2011 ischemic heart disease examination report, which included clinical findings for scars.  The September 2011 VA examiner noted two scars, a sternum scar of 15 cm. and a right calf scar of 14 cm.  The September 2011 VA examiner stated all scars were non tender, freely moveable and stable. 

The Board now turns to a description of the schedular rating criteria for scars and then to application of the criteria to the facts of this case. 

Diagnostic Code 7800 applies only to scars on the head, face, or neck; thus, it is not for application in the Veteran's case, as the scars at issue involve the sternum and right calf.  38 C.F.R. § 4.118 Diagnostic Code 7800 (2013).  

Scars of other than the head, face or neck that are deep and nonlinear are assigned a ratings based on the area or areas of the scar(s).  Where the area or areas are at least 144 sq. in. (929 sq. cm.) a 40 percent rating is assigned, for area or areas of at least 72 sq. in. (465 sq. cm.) but less than 144 sq. in. (929 sq. cm.) a 30 percent rating is assigned; for area or areas of at least 12 sq. in. (77 sq. cm.) but less than 72 sq. in. (465 sq. cm.) a 20 percent rating is assigned; for area or areas of at least 6 sq. in. (39 sq. cm.) but less than 12 sq. in. (77 sq.cm.) a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A note, following the criteria, defines a deep scar as one associated with underlying soft tissue damage.  Id.  

Scars of other than the head, face or neck that are superficial and nonlinear are assigned a 10 percent rating if the area or areas of the scars is 144 sq. in. (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Scars that are unstable or painful are assigned ratings based on the number of such scars.  For five or more unstable or painful scars a 30 percent rating is assigned; for three or four unstable or painful scars a 20 percent rating is assigned, and for one or two unstable or painful scars a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Notes under Diagnostic Code 7804 explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar; if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars; scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable. 

Evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

As noted above, the September 2011 VA examiner stated the Veteran's sternum scar was 15 cm. and the right calf scar was 14 cm.  There are no other measurements are of record.  Therefore, the preponderance of evidence is against a finding that the Veteran's scars approximate the requisite area for a compensable rating under Diagnostic Codes 7801 or 7802.  Moreover, with respect to Diagnostic Code 7801 the record does not reflect that either scar is deep, as there is no indication that either scar is associated with underlying soft tissue damage.  The scars that were found on examination were found to not be unstable or tender, nor has the Veteran alleged the scars were painful or had disabling effects in any statements associated with the claims file.  This significant because Diagnostic Code 7804 requires that a scar be painful or unstable to warrant compensable rating, which was not shown, or even alleged, in relation to the claim herein on appeal.  

Additionally, the Veteran has not alleged, in statements associated with the claims file, any specific or particular problem with his scars such any loss of motion or other symptoms.  Thus, no other rating criteria are for application.  Weighing the September 2011 VA examination report findings as well as other evidence of record, leads the Board to the conclusion that the Veteran's scars, status post coronary artery bypass grafting, do not approximate the criteria for a separate compensable rating.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the manifestations of the Veteran's scars, status post coronary artery bypass grafting, are contemplated, both in kind and severity, by the schedular criteria.  The Veteran has not made any specific complaints of pain or other symptoms related to scars, status post coronary artery bypass grafting, nor were any additional symptoms found on examination.  Nonetheless, the schedule provides for ratings higher than what has been assigned, based scars that are painful and unstable.  Similarly, higher ratings are available if the scars are disfiguring, deep and nonlinear as well other criteria.  Thus, greater disability than that suffered by the Veteran is addressed by the schedular criteria.  Referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, for the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim for a higher schedular evaluation for scars, status post coronary artery bypass grafting.  His appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 53-56.



ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to a compensable evaluation for scars, status post coronary artery bypass grafting, is denied.


REMAND

As noted above, in a statement received by VA in January 2013, Veteran stated he had two years of active service beginning in 1981 and service in the Kansas Army National Guard beginning in 1983.  However, while there are STRs with such dates associated with the record, the characterization of such service is not established by the record.  This is especially relevant as an April 1982 STR indicated a complaint of tinnitus.  It is also relevant as the May 2012 audiological examination report stated that the Veteran reported that his tinnitus onset in the 1970s, although he could not recall a specific date, nonetheless this demonstrates that tinnitus may have preexisted a period of active service, thus the claim should also be addressed on this basis.  Thus, on remand, all periods of the Veteran's active duty, active duty for training or inactive duty for training should be verified.  

The May 2012 VA audiological examiner did not address the April 1982 report of tinnitus but did recommend further testing as to the etiology of the Veteran's tinnitus.  The May 2012 VA examiner also recommended further testing as the etiology of the Veteran's left ear hearing loss.  Additionally, the VA examiner also did not explicitly state if the Veteran's audiometric testing, from the May 1963 enlistment examination, was converted from ASA (American Standards Associates) standards to ISO (International Standards Organization) standards as service department records which predate October 31, 1967 are presumed to have utilized ASA standards.  Hensely v. Brown, 5 Vet. App. 157 (1993).  Thus, the Board finds another VA audiological examination is warranted as to the etiology of the Veteran's left ear hearing loss.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, another VA examination is necessary to determine whether the Veteran's tinnitus is directly related to active service, or, in the alternative, whether tinnitus clearly and unmistakably preexisted any period active service and was not aggravated thereby.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes during the September 2011 VA psychiatric examination, the Veteran reported his relationships with his wife and four sons were good.  However, since that time, specifically in an October 2012 statement, the Veteran disputed the findings of the September 2011 VA examination report and described that he was isolated from his wife and alienated from his children.  Thus, as the severity of the Veteran's symptoms may have worsened and because last VA examination was conducted several years ago, a new VA examination is warranted. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board also finds that the issue of entitlement to an initial evaluation in excess of 10 for ischemic coronary artery disease is inextricably intertwined with the TDIU claim referred herein.  The Veteran's representative, in a January 2013 statement, argued that the Veteran's heart condition interfered with the Veteran's ability to obtain a commercial pilot's license.  For this reason, the Board finds that the claim of an increased initial evaluation for ischemic coronary artery disease must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Additionally, if additional development indicates the Veteran's ischemic coronary artery disease has worsened since the September 2011 VA examination, another VA examination should be provided.  

Finally, in light of the remand, updated VA treatment records should be obtained and associated with the claims file.  The evidence reflects the Veteran most recently treatment from the Bay Pines VA Healthcare System in Bay Pines, Florida in January 2012.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Bay Pines VA Healthcare System, and all associated outpatient clinics, since January 2012, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate records custodian to verify all periods of the Veteran's active duty, active duty for training or inactive duty for training.

2.  Obtain the Veteran's VA treatment records, since January 2012, from the Bay Pines VA Healthcare System, and all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination in order to ascertain the nature and severity of his left ear hearing loss and tinnitus.  The entire claims file should be made available for review, to include a complete copy of this remand. 

The examiner should consider the effect of left ear hearing loss on occupational and daily functioning of the Veteran. Martinak, 21 Vet. App. at 455-56.

Upon examination of the Veteran and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that Veteran's left ear hearing loss and tinnitus are etiologically related to his active duty service, to include any documented periods of ACDUTRA and INACDUTRA. 

If, and only if, the examiner offers an opinion tinnitus is not at least as likely as not related to service, then the examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that tinnitus preexisted service any period of active service.  If it is found that tinnitus preexisted any period of active service, the examiner should identify the evidence upon which this opinion is based.  The examiner should then address whether the disability worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the tinnitus was clearly and unmistakably not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not, by itself, a sufficient rationale for a negative opinion.  The examiner is also advised that the Veteran's audiometric testing from the May 1963 enlistment examination should be converted from ASA standards to ISO standards as the service department record which predated October 31, 1967 are presumed to have utilized ASA standards.  

The examiner must provide a complete rationale for any opinion expressed.  

4.  Schedule the Veteran for a VA psychiatric examination.  All necessary tests should be conducted. The complete record, to include a copy of this remand and the claims folder must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected PTSD, without regard to any non-service-connected psychiatric disorders that may be diagnosed.  If the service-connected PTSD manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided. 

5.  After undertaking the above development, and if that development indicates the Veteran's ischemic coronary artery disease has worsened, another VA examination should be scheduled to determine the severity of the disability.  All necessary tests should be conducted.  The complete record, to include a copy of this remand and the claims folder must be made available to and reviewed by the examiner in conjunction with the examination.. 

A complete rationale for all opinions expressed must be provided.

6.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


